Case 3:18-cr-04683-GPC Document 105 Filed 05/15/19 PageID.854 Page 1 of 5




 1    Gary S. Lincenberg - SBN 123058               Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                   rkjones@mintz.com
 2    Naeun Rim - SBN 263558                        MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                       GLOVSKY AND POPEO, P.C.
 3    BIRD, MARELLA, BOXER,                         3580 Carmel Mountain Road, Suite 300
      WOLPERT, NESSIM, DROOKS,                      San Diego, California 92130
 4    LINCENBERG & RHOW, P.C.                       Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
 5    Los Angeles, California 90067-2561            Attorney for Defendant Mark Manoogian
      Telephone: (310) 201-2100
 6    Facsimile: (310) 201-2110
                                                    Whitney Z. Bernstein - SBN 304917
 7    Attorneys for Defendant Petr Pacas                wbernstein@bmkattorneys.com
                                                    Thomas H. Bienert, Jr. - SBN 135311
 8                                                      tbienert@bmkattorneys.com
      David W. Wiechert - SBN 94607                 James Riddet – SBN 39826
 9       dwiechert@aol.com                              jriddet@bmkattorneys.com
      Jessica C. Munk - SBN 238832                  BIENERT, MILLER & KATZMAN,
10       jessica@davidwiechertlaw.com               PLC
      William J. Migler - SBN 318518                903 Calle Amanecer, Suite 350
11       william@davidwiechertlaw.com               San Clemente, California 92673
      LAW OFFICE OF DAVID W.                        Telephone: (949) 369-3700
12    WIECHERT
      27136 Paseo Espada, Suite B1123               Attorneys for Defendant Mohammed
13    San Juan Capistrano, California 92675         Abdul Qayyum
      Telephone: (949) 361-2822
14
      Attorneys for Defendant Jacob Bychak
15
16
17                              UNITED STATES DISTRICT COURT
18                           SOUTHERN DISTRICT OF CALIFORNIA
19
20 UNITED STATES OF AMERICA,                       CASE NO. 3:18-cr-04683-GPC
21                     Plaintiff,                  DEFENDANTS’ RESPONSE TO
                                                   PLAINTIFF’S CLARIFICATION
22               vs.                               ON MOTION TO MODIFY
                                                   PROTECTIVE ORDER
23 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED                             Assigned to Hon. Gonzalo P. Curiel
24 ABDUL QAYYUM, AND PETR
   PACAS,
25
           Defendants.
26
27
28
     3580087.1
                                                1                    Case No. 3:18-cr-04683-GPC
       JOINT RESPONSE TO PLAINTIFF’S CLARIFICATION ON MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 105 Filed 05/15/19 PageID.855 Page 2 of 5




 1               Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum,
 2 and Petr Pacas hereby provide notice to the Court that the parties have met and
 3 conferred on the Motion to Modify Protective Order and reached an agreement.
 4 Defendants will submit a Proposed Order to chambers reflecting the agreed upon
 5 modifications.
 6
 7 DATED: May 15, 2019                    Gary S. Lincenberg
                                          Naeun Rim
 8
                                          Bird, Marella, Boxer, Wolpert, Nessim,
 9                                        Drooks, Lincenberg & Rhow, P.C.
10
11
                                          By:         s/ Naeun Rim
12
                                                            Naeun Rim
13                                              Attorneys for Defendant Petr Pacas
14
15 DATED: May 15, 2019                    David W. Wiechert
                                          Jessica C. Munk
16                                        William J. Migler
                                          Law Office of David W. Wiechert
17
18
19                                        By:         s/ David W. Wiechert
                                                            David W. Wiechert
20
                                                Attorneys for Defendant Jacob Bychak
21
22 DATED: May 15, 2019                    Randy K. Jones
                                          Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
23                                        P.C.
24
25
                                          By:         s/ Randy K. Jones
26                                                          Randy K. Jones
27                                              Attorney for Defendant Mark Manoogian
28
     3580087.1
                                                2                    Case No. 3:18-cr-04683-GPC
       JOINT RESPONSE TO PLAINTIFF’S CLARIFICATION ON MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 105 Filed 05/15/19 PageID.856 Page 3 of 5




 1 DATED: May 15, 2019                    Whitney Z. Bernstein
                                          Thomas H. Bienert, Jr.
 2                                        James Riddet
                                          Bienert, Miller & Katzman, PLC
 3
 4
 5                                        By:         s/ Whitney Z. Bernstein
 6                                                          Whitney Z. Bernstein
                                                Attorneys for Defendant Mohammed Abdul
 7                                              Qayyum
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3580087.1
                                                3                    Case No. 3:18-cr-04683-GPC
       JOINT RESPONSE TO PLAINTIFF’S CLARIFICATION ON MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 105 Filed 05/15/19 PageID.857 Page 4 of 5




 1                             CERTIFICATE OF AUTHORIZATION
                               TO SIGN ELECTRONIC SIGNATURE
 2
 3               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 4 Policies and Procedures of the United States District Court for the Southern District
 5 of California, I certify that the content of this document is acceptable to counsel for
 6 the Defendants and that I have obtained authorization from David W. Wiechert,
 7 Randy K. Jones, and Whitney Z. Bernstein to affix their electronic signatures to this
 8 document.
 9
                                              Respectfully submitted,
10
11 DATED: May 15, 2019                        Gary S. Lincenberg
                                              Naeun Rim
12                                            Bird, Marella, Boxer, Wolpert, Nessim,
13                                            Drooks, Lincenberg & Rhow, P.C.
14
15
                                              By:         s/ Naeun Rim
16                                                              Naeun Rim
17                                                  Attorneys for Defendant Petr Pacas
18
19
20
21
22
23
24
25
26
27
28
     3580087.1
                                                4                    Case No. 3:18-cr-04683-GPC
       JOINT RESPONSE TO PLAINTIFF’S CLARIFICATION ON MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 105 Filed 05/15/19 PageID.858 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE
 2               Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                          Sabrina L. Feve
 6                                      Assistant U.S. Attorney
 7                                      sabrina.feve@usdoj.gov
 8
 9                                        Melanie K. Pierson
10                                      Assistance U.S. Attorney
11                                    melanie.pierson@usdoj.gov
12
13                                           Robert Ciaffa
14                                      Assistant U.S. Attorney
15                                      robert.ciaffa@usdoj.gov
16
17
                                             Respectfully submitted,
18
19 DATED: May 15, 2019                       Gary S. Lincenberg
                                             Naeun Rim
20                                           Bird, Marella, Boxer, Wolpert, Nessim,
21                                           Drooks, Lincenberg & Rhow, P.C.
22
23
                                             By:         s/ Naeun Rim
24                                                             Naeun Rim
25                                                 Attorneys for Defendant Petr Pacas
26
27
28
     3580087.1
                                                5                    Case No. 3:18-cr-04683-GPC
       JOINT RESPONSE TO PLAINTIFF’S CLARIFICATION ON MOTION TO MODIFY PROTECTIVE ORDER
